RESOLUCIÓN
Atendidas la Réplica al Informe del Procurador General, de 2 de marzo de 2006, y el Informe de la Comisión, de 21 de septiembre de 2006, procede readmitir al ejercicio de la profesión de la abogacía al señor Juan Quirós Hernández, con la condición de que acredite, en o antes del transcurso de dos años, que ha tomado un curso preparatorio para el examen de reválida.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López y la Jueza Asociada Señora Fiol Matta no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo